DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claims 1, 8, the limitation “focus the optical radiation onto a focal plane to form a telecentric image plane co-located with the focal plane” is vague. The Examiner is unclear about how the “telecentric image plane co-located with the focal plane” is made. Which lenses (out of lenses 311-316 in fig 3A) make the image plane telecentric (For example, telecentric lens in the Scheimplug layout)? The Applicant is required to clarify.
Claims 2-7, 9-13 are rejected as being dependent on claim 1, 8 respectively.
Allowable Subject Matter
Claims 1-13 will be allowed if earlier 112(b) rejections are successfully overcome.
100 and an imaging system 200 for improving the sampling parameter Q of the optical imaging system. Electromagnetic radiation (e.g., optical radiation) is emitted (Step 110) from a source 210 and received (Step 120) at an entrance aperture 220. The radiation wavefront may pass through other optics 230 before being modified (Step 130) by an uncalibrated variable phase plate 240 positioned at the pupil plane of the imaging system 200. Phase plate 240 represents an optical element that imparts a local spatially dependent optical path length change, which can be equated to a local, spatially dependent change in the phase of the wavefront. Phase plate 240 may advantageously be uncalibrated, in that it not required to have been thoroughly characterized in using coherent measurements of phase variations introduced into the wavefront for use with an image restoration algorithm. Uncalibrated phase plates are typically manufactured with wide performance specifications and little to no data characterizing their use in image restoration applications. Phase modulation at phase plate 240 is preferred because it does not attenuate the optical radiation wavefront. The modified optical radiation wavefront then proceeds to illuminate an imaging detector 250 which is positioned at the focal plane of the imaging system 200. The imaging detector 250 may comprise a focal plane array detector, or other array of elements 260.sub.a,a through 260.sub.n,n. Each of the elements 260.sub.a,a through 260.sub.n,n in the array 255 may correspond to one pixel in an image of the source 210. Aspects and embodiments are directed to methods of deliberately blurring the point spread function associated with the lens to effectively sub-divide the array 255 of elements 260.sub.a,a 260.sub.n,n to increase the sampling parameter Q beyond diffraction limited optical capabilities (also referred to as “super-resolution”). Crowe does not anticipate or render obvious, alone or in combination, a the operational aperture being co-located with the entrance aperture, having a diameter less than half a diameter of the entrance aperture, and being offset from a primary optical axis that bisects the entrance aperture by at least a radius of the entrance aperture; and a blocking component located at the entrance aperture in a region of the entrance aperture not occupied the by the operational aperture, the blocking component being configured to absorb surface reflections from the imaging detector. 
Claims 2-7 are allowed as being dependent on claim 1.
As of claim 8, the closest prior art Crowe et al. (US 20170287118 A1; Crowe) teaches a method 100 and an imaging system 200 for improving the sampling parameter Q of the optical imaging system. Electromagnetic radiation (e.g., optical radiation) is emitted (Step 110) from a source 210 and received (Step 120) at an entrance aperture 220. The radiation wavefront may pass through other optics 230 before being modified (Step 130) by an uncalibrated variable phase plate 240 positioned at the pupil plane of the imaging system 200. Phase plate 240 represents an optical element that imparts a local spatially dependent optical path length change, which can be equated to a local, spatially dependent change in the phase of the wavefront. Phase plate 240 may advantageously be uncalibrated, in that it not required to have been thoroughly characterized in using coherent measurements of phase variations introduced into the wavefront for use with an image restoration algorithm. Uncalibrated phase plates are typically manufactured with wide performance 240 is preferred because it does not attenuate the optical radiation wavefront. The modified optical radiation wavefront then proceeds to illuminate an imaging detector 250 which is positioned at the focal plane of the imaging system 200. The imaging detector 250 may comprise a focal plane array detector, or other array of elements 260.sub.a,a through 260.sub.n,n. Each of the elements 260.sub.a,a through 260.sub.n,n in the array 255 may correspond to one pixel in an image of the source 210. Aspects and embodiments are directed to methods of deliberately blurring the point spread function associated with the lens to effectively sub-divide the array 255 of elements 260.sub.a,a through 260.sub.n,n to increase the sampling parameter Q beyond diffraction limited optical capabilities (also referred to as “super-resolution”). Crowe does not anticipate or render obvious, alone or in combination, the operational aperture being co-located with the entrance aperture, having a diameter less than half a diameter of the entrance aperture, and being offset from a primary optical axis that bisects the entrance aperture by at least a radius of the entrance aperture, the refractive optics being rotationally symmetric about the primary optical axis; and a blocking component located at the entrance aperture on an opposite side of the primary optical axis from the operational aperture, the blocking component being configured to block the optical radiation from exiting the refractive optics via a region of the entrance aperture where the blocking component is located.
Claims 9-13 are allowed as being dependent on claim 1. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art BRADY et al. (US 20170254999 A1) teaches a telescopic imaging system which includes an objective lens, having a wide field of view, which forms an intermediate image of a scene at a substantially spherical image surface. A plurality of microcameras in a microcamera array relay image portions of the intermediate image onto their respective focal-plane arrays, while simultaneously correcting at least one localized aberration in their respective image portions. The microcameras in the microcamera array are arranged such that the fields of view of adjacent microcameras overlap enabling field points of the intermediate image to be relayed by multiple microcameras. The microcamera array and objective lens are arranged such that light from the scene can reach the objective lens while mitigating deleterious effects such as obscuration and vignetting;
- Prior Art Cook et al. (US 20180224642 A1; Cook) teaches a wide field of view optical system having a fore-optics assembly comprising a plurality of mirrors that reflect light rays, about a wide field of view centered around the Sun, to an aft-optics assembly that reflects the light rays to an image sensor. A fold mirror, having an aperture, is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882